Judgment, Supreme Court, Bronx County (Alexander W. Hunter, Jr., J.), rendered April 12, 2002, convicting defendant, after a jury trial, of criminal sale of a controlled substance in *554the third degree and criminal sale of a controlled substance in or near school grounds, and sentencing him, as a second felony offender, to concurrent terms of 7 to 14 years, unanimously affirmed.
Defendant’s challenges to the People’s summation are unpreserved and we decline to review them in the interest of justice. Were we to review these claims, we would find that the challenged remarks generally constituted fair comment on the evidence in response to defense arguments, and that the summation did not deprive defendant of a fair trial (see People v Overlee, 236 AD2d 133 [1997], lv denied 91 NY2d 976 [1998]; People v D’Alessandro, 184 AD2d 114, 118-119 [1992], lv denied 81 NY2d 884 [1993]).
The court properly directed the jury to continue its deliberations after a single polled juror answered in the negative when asked if his verdict was guilty (CPL 310.80). Defendant’s claim that the court should have delivered additional instructions is unpreserved and we decline to review it in the interest of justice. Were we to review this claim, we would find that further instructions were not required (compare CPL 310.50 [2]).
We perceive no basis for reducing the sentence. Concur— Nardelli, J.P., Mazzarelli, Saxe, Ellerin and Lerner, JJ.